Quinn, Chief Judge
(dissenting):
The challenged instructions do not authorize punishment in excess of that allowed by law, either directly or indirectly. They expressly limit the punishment for the several acts to the legal maximum for a single offense. To that extent they are unimpeachable. The narrow question then is whether it is illegal to allow the court members to consider, as an aggravating circumstance, the fact that the accused’s offense was composed of several misdeeds. Multiple acts of misconduct committed over a period of time may be charged as a single offense. See United States v Aloyian, 16 USCMA 333, 36 CMR 489. In my opinion, such repeated misconduct is more indicative of a hardened defiance of the law than a single misdeed. Repeated thefts by a custodian of a fund, for example, may, depending upon the circumstances, be a more aggravated breach of trust than a single, isolated taking. In my view, therefore, the sentence instructions were correct.
Assuming the instructions are erroneous, as the majority hold, they are not, in my opinion, prejudicial. The separate offenses for which the accused was convicted made him liable to confinement at hard labor for twenty years and a dishonorable discharge. The court-martial imposed a bad-conduct discharge and confinement at hard labor for three years. The substantial difference between the authorized maximum and the sentence imposed demonstrates to me that the court members were not influenced by the allegedly erroneous instructions. United States v Helfrick, 9 USCMA 221, 25 CMR 483; United States v Zilke, 16 USCMA 534, 37 CMR 154.
I would affirm the decision of the board of review.